Case 8:19-cv-01895-CEH-CPT Document 286 Filed 06/29/20 Page 1 of 8 PageID 4282




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


    WYNDHAM VACATION
    OWNERSHIP, INC., et al.,

           Plaintiffs,

    v.                                                  Case No. 8:19-cv-1895-T-36CPT

    THE MONTGOMERY
    LAW FIRM, LLC, et al.,

          Defendants.
    ________________________/


                                         ORDER

           Before the Court is the Plaintiffs’ Motion for Contempt and Sanctions against

    Defendant Mathew Tucker. (Doc. 214). For the reasons discussed below, the Plaintiffs’

    motion is granted in part and denied in part.

                                              I.

           The Plaintiffs initiated this action in December 2018 against Defendant

    Matthew Tucker; Mutual Release Corporation, a/k/a 417 MRC, LLC (MRC) (an

    entity with which Tucker was apparently affiliated); and others (collectively, the

    Defendants), alleging that the Defendants participated in a scheme to induce timeshare

    owners to default on their timeshare contracts as part of a timeshare exit strategy.

    (Doc. 1). Based on these and other allegations contained in their complaint, the
Case 8:19-cv-01895-CEH-CPT Document 286 Filed 06/29/20 Page 2 of 8 PageID 4283




    Plaintiffs assert claims for: (1) violations of the Lanham Act; (2) tortious interference

    with contractual relations; (3) civil conspiracy; and (4) violations of Florida’s

    Deceptive and Unfair Trade Practices Act. Id.1

           In May and June 2019, the Plaintiffs served Tucker with their First Request for

    Production of Documents and First Set of Interrogatories. (Doc. 143 at 2). Tucker

    did not respond to these discovery requests. (Doc. 214 at 2). Nor did he attempt to

    address a subsequent motion to compel filed by the Plaintiffs in August 2019. Id.

           Tucker also ceased responding to his counsel during this time period as well.

    (Doc. 161). As a result, Tucker’s attorney sought and was granted permission to

    withdraw as Tucker’s counsel of record in October 2019. (Docs. 161, 179).

           That same month, the Court granted the Plaintiffs’ motion to compel and

    ordered that Tucker comply with the Plaintiffs’ discovery requests within fourteen days

    of the Court’s Order. (Doc. 199). Tucker—proceeding pro se at that point—did not

    heed this directive.

           Citing Tucker’s noncompliant behavior, the Plaintiffs thereafter filed the

    instant motion asking that the Court (1) direct Tucker to show cause why he should

    not be held in contempt for failing to follow the Court’s October 2019 Order;

    (2) impose a per diem fine for each day that he continued to disobey that Order; and

    (3) award the Plaintiffs their reasonable attorney’s fees and costs in seeking their

    request for relief. (Doc. 214). When Tucker did not respond to the instant motion,


    1
     The Plaintiffs have since obtained a Clerk’s default against MRC (Doc. 205) and are currently
    seeking a default judgment and permanent injunction against MRC as well (Doc. 224).
                                                  2
Case 8:19-cv-01895-CEH-CPT Document 286 Filed 06/29/20 Page 3 of 8 PageID 4284




    the Court issued a Show Cause Order in April 2020 instructing him to do so within

    fourteen days. (Doc. 270). The Court also cautioned Tucker that a failure to comply

    with the Court’s decree might result in the imposition of sanctions and/or a finding of

    contempt. Id.

           Tucker did not abide by the Court’s directive, and the time for doing so has

    expired. The matter is therefore ripe for the Court’s consideration.

                                                II.

           Rule 37(b) of the Federal Rules of Civil Procedure “authorizes a panoply of

    sanctions for a party’s failure to comply with a discovery order.” Wyndham Vacation

    Ownership, Inc., v. Clapp Bus. Law, LLC, 2020 WL 3266059, at *2 (M.D. Fla. Apr. 2,

    2020) (internal quotation marks and citation omitted). Rule 37(b)(2)(A) lists seven

    such sanctions, including—of relevance here—“treating [the violation] as contempt of

    court.” Fed. R. Civ. P. 37(b)(2)(A)(vii).

           Civil contempt, however, “is a severe remedy,” and the burden on a litigant

    requesting that sanction is therefore “a high one.” In re Roth, 935 F.3d 1270, 1277

    (11th Cir. 2019) (quoting Taggart v. Lorenzen, 139 S.Ct. 1795, 1802 (2019)).        In

    particular, a party seeking civil contempt for noncompliance with a court order must

    demonstrate by clear and convincing evidence that: “(1) the allegedly violated order

    was valid and lawful; (2) the order was clear and unambiguous; and (3) the alleged

    violator had the ability to comply with the order.” Ga. Power Co. v. N.L.R.B., 484 F.3d

    1288, 1291 (11th Cir. 2007) (citation and emphasis omitted); see also F.T.C. v. Leshin,

    618 F.3d 1221, 1232 (11th Cir. 2010) (citation omitted).
                                                3
Case 8:19-cv-01895-CEH-CPT Document 286 Filed 06/29/20 Page 4 of 8 PageID 4285




           “Instead of or in addition to” contempt or any of the other sanctions available

    under Rule 37(b)(2)(A), the Court must order a party who has failed to obey a

    discovery order “to pay the reasonable expenses, including attorney’s fees, caused by

    the failure, unless the failure was substantially justified or other circumstances make

    an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

           Strict adherence to Rule 37 serves to thwart “parties from flouting discovery

    orders.” Reed v. Fulton Cty. Gov’t, 170 F. App’x 674, 675 (11th Cir. 2006) (per curiam)

    (internal quotation marks and citation omitted). 2 As such, “sanctions are imposed

    [under Rule 37] not only to prevent unfair prejudice to the litigants but also to insure

    the integrity of the discovery process.” Aztec Steel Co. v. Fla. Steel Corp., 691 F.2d 480,

    482 (11th Cir. 1982) (per curiam). The fact that a party like Tucker is proceeding pro

    se does not render him any less subject to sanctions than a represented party. Zow v.

    Regions Financial Corp., 595 F. App’x 887, 889 (11th Cir. 2014) (per curiam) (observing

    that the sanctions available under Rule 37 “apply with equal force to pro se parties”)

    (citing Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)); Smith v. Atlanta Postal

    Credit Union, 350 F. App’x 347, 350 (11th Cir. 2009) (per curiam) (noting that an

    unrepresented litigant is “subject to sanctions like any other litigant”) (quoting Moon,

    863 F.2d at 837).

           In the end, the Court has substantial discretion in deciding whether and how

    to impose sanctions under Rule 37. Chudasama v. Mazda Motor Corp., 123 F.3d 1353,


    2
     Unpublished opinions are not considered binding precedent but may be cited as persuasive
    authority. 11th Cir. R. 36-2.
                                                4
Case 8:19-cv-01895-CEH-CPT Document 286 Filed 06/29/20 Page 5 of 8 PageID 4286




    1366 (11th Cir. 1997). That discretion, however, is not unbridled. It is axiomatic that

    the magnitude of the sanctions must be “reasonable in light of the circumstances.”

    Carlucci v. Piper Aircraft Corp., Inc., 775 F.2d 1440, 1453 (11th Cir. 1985) (noting that

    the permissible purposes for sanctions are to compel discovery, deter misconduct,

    punish the guilty party, or to compensate the court or the parties for the added expense

    caused by the abusive conduct) (citations omitted).

           In addition to their authority under Rule 37, “[d]istrict courts have [the]

    inherent power to enforce compliance with their orders through civil contempt.”

    United States v. Marc, 2019 WL 7461689, at *4 (M.D. Fla. Dec. 16, 2019) (citing

    Roadway Express, Inc. v. Piper, 447 U.S. 752, 764-65 (1980)), report and recommendation

    adopted, 2020 WL 42866 (M.D. Fla. Jan. 3, 2020). “The underlying concern giving

    rise to this contempt power is not merely the disruption of court proceedings but rather

    the disobedience to orders of the judiciary and abuse of the judicial process.” Melikhov

    v. Drab, 2019 WL 5176911, at *5 (M.D. Fla. July 1, 2019) (internal quotation marks

    and citation omitted), report and recommendation adopted, 2019 WL 4635548 (M.D. Fla.

    Sept. 24, 2019).

           In this case, as noted above, Tucker has not complied with Court’s October

    2019 Order directing him to respond to the Plaintiffs’ discovery requests. Nor has he

    obeyed the Court’s subsequent Show Cause Order instructing him to address the

    Plaintiffs’ instant motion for contempt and sanctions. Tucker has also not offered any

    justification that would excuse his noncompliance with these judicial decrees.

    Tucker’s failure to follow the Court’s directives has impeded the Plaintiffs’ efforts to
                                               5
Case 8:19-cv-01895-CEH-CPT Document 286 Filed 06/29/20 Page 6 of 8 PageID 4287




    pursue their claims, has interfered with the Court’s orderly disposition of this action,

    and has threatened the integrity of the discovery process. As such, the imposition of

    sanctions against him is warranted.

           In light of Tucker’s failure to comply with the Court’s Orders, including the

    Court’s October 2019 Order instructing him to respond to the Plaintiffs’ First Request

    for Production of Documents and First Set of Interrogatories, Tucker is barred from

    introducing any evidence at trial that is responsive to those discovery demands and

    that he did not previously disclose to the Plaintiffs. Fed. R. Civ. P. 37(b)(2)(A)(ii);

    Nazer v. Five Bucks Drinkery LLC, 2018 WL 936053, at *2 (M.D. Fla. Feb. 16, 2018)

    (barring party from introducing any evidence at trial that he failed to produce in

    response to opposing party’s discovery); McDaniel v. Bradshaw, 2011 WL 2470519, at

    *3 (S.D. Fla. June 20, 2011) (precluding plaintiff from introducing any documents that

    the court required him to produce and that were not disclosed by the court-ordered

    date), aff’d sub nom., McDaniel v. Sheriff of Palm Beach Cty., 491 F. App’x 981 (11th Cir.

    2012); Textron Fin. Corp. v. RV Having Fun Yet, Inc., 2010 WL 1038503, at *6 (M.D.

    Fla. Mar. 19, 2010) (approving magistrate judge’s recommendation precluding party

    from introducing into evidence documents that were not produced as required under

    the discovery rules and by court order).

           Furthermore, pursuant to Rule 37(b)(2)(C), Tucker shall pay the Plaintiffs’

    reasonable expenses, including attorneys’ fees, incurred in bringing both their motion

    to compel (Doc. 143) and their motion for contempt and sanctions (Doc. 214). See

    Fed. R. Civ. P. 37(b)(2)(C), (d)(3); see also Phipps v. Blakeney, 8 F.3d 788, 790 (11th Cir.
                                                 6
Case 8:19-cv-01895-CEH-CPT Document 286 Filed 06/29/20 Page 7 of 8 PageID 4288




    1993) (citing Rule 37(b)(2)(C) and explaining that the “district court has broad

    discretion to control discovery,” including “the ability to impose sanctions on

    uncooperative litigants”). Tucker has not responded to these motions, much less

    shown that his actions were substantially justified or that his noncompliance was

    harmless. Fed. R. Civ. P. 37(b)(2)(C), (d)(3); see also Weaver v. Lexington Ins. Co., 2007

    WL 1288759, at *2 (M.D. Fla. May 2, 2007) (citation omitted) (stating that non-

    complying party has the burden of showing that his non-compliance was substantially

    justified or harmless).

           The Court believes that these sanctions—although less than those sought by the

    Plaintiffs—are reasonable under the circumstances. Tucker is reminded that if he fails

    to participate in the litigation in the future, additional sanctions may be warranted,

    including, but not limited to, a finding of contempt and/or the entry of a default

    judgment against him. Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii).

                                               III.

           For the reasons set forth above, it is hereby ORDERED:

           1.      The Plaintiffs’ Motion for Contempt and Sanctions against Defendant Mathew

    Tucker (Doc. 214) is granted in part and denied in part.

           2.      Defendant Tucker is prohibited from introducing any evidence at trial

    that is responsive to the Plaintiffs’ First Request for Production of Documents and

    First Set of Interrogatories, and that he did not previously disclose to the Plaintiffs.

           3.      The Plaintiffs are awarded their reasonable expenses, including

    attorneys’ fees, incurred in bringing both their motion to compel (Doc. 143) and their
                                                7
Case 8:19-cv-01895-CEH-CPT Document 286 Filed 06/29/20 Page 8 of 8 PageID 4289




    motion for contempt and sanctions (Doc. 214), all of which shall be paid by Tucker.

    No later than twenty-one days from the date of this Order, the Plaintiffs shall file an

    attorney fee declaration and any relevant supporting documentation, including an

    itemization of the time expended by counsel, establishing the amount of such fees and

    costs.

             4.   To the extent not granted herein, the Plaintiffs’ motion is denied without

    prejudice.

             DONE and ORDERED in Tampa, Florida, this 29th day of June 2020.




    Copies to:
    Counsel of record
    Any unrepresented party




                                              8
